Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of N. Thompson et al., US 16/922,571 (July 7, 2020) are pending and subject to restriction/election.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-13, 19, and 20 drawn to a compound having a structure of formula I, C07C or C07D, unclassifiable with respect to subclass due to the generic nature of the claim variables;

II.	Claims 1, 13 and 14 drawn to an organic light emitting device (OLED), wherein the emissive dopant is a transition metal complex having at least one ligand or part of the ligand if the ligand is more than bidentate selected from the listed ligands, classified in class H01L51, subclass varies;

III.	Claims 1, 13 and 15 drawn to an organic light emitting device (OLED), of claim 13, wherein the organic layer is a blocking layer and the compound is a blocking material in the organic layer; or the organic layer is a transporting layer and the compound is a transporting material in the organic layer, classified in class H01L51, subclass varies;

IV.	Claims 1, 13 and 16 drawn to an organic light emitting device (OLED) of claim 13, wherein the organic layer is an emissive layer and the compound is an emitter, classified in class H01L51, subclass varies;

V.	Claims 1, 13 and 17 drawn to an organic light emitting device (OLED), of claim 13, wherein the OLED emits a luminescent radiation at room temperature when a voltage is applied across the first organic light emitting device; wherein the luminescent radiation comprises a delayed fluorescent process, classified in class H01L51, subclass varies; or

VI.	Claims 1, 13 and 18 drawn to an organic light emitting device (OLED), of claim 13, wherein the compound is a sensitizer and the OLED further comprises an acceptor; and wherein the acceptor is selected from the group consisting of fluorescent emitter, delayed fluorescence emitter, and combination thereof, classified in class H01L51, subclass varies;

Note that claims 1 and 13 are recited in multiple groups because they are linking claims.  MPEP § 809.  

Provisional election of a single disclosed species of formula I is required pursuant to MPEP § 803.02, regardless of which Group is elected. 

Inventions (I) - (VI) Are Distinct as Combination and Subcombination

Groups (I) – (VI) are directed to plural combinations requiring a subcombination common to each combination.  Group (I) is directed to the subcombination of Formula 1 and Groups (II) - (VI) are directed to plural combinations, wherein each group requires the subcombination of the compound of Formula 1.  MPEP § 806.05(c)(III).  

The plural claimed combinations are properly restrictable as set forth below, wherein the subcombination claim (i.e., claim 1) is a linking claim and will be examined with the elected combination  MPEP § 806.05(c)(III).  


Inventions (I) and (II) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that:

(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 

(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

In the instant case, the combinations of Groups (II) - (VI) as claimed do not require the particulars of subcombination claims 2-12.  Since claims to both the subcombination and combination are presented, the omission of details of the claimed subcombination Bsp (i.e., the more narrow recitations of Formula 1 in claims 2-12) within the combination claims ABbr (i.e., claims 14-18, broadly reciting formula 1) is evidence that the combination does not rely upon the specific limitations of these subcombination claims for its patentability.  

Separate Utility

The claimed plural combinations are evidence that the subcombination has utility in more than one combination.  MPEP § 806.05(c)(III).  

Search Burden

There is a search burden because inventions (I) and (II)-(VI) are separately classified.  MPEP § 808.02.  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. MPEP § 808.02.  Patents need not be cited to show separate classification.  MPEP § 808.02.  There is a further search burden due to the generic nature of Formula 1, which requires different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  

Potential Rejoinder

Combination and Subcombination inventions

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Linking Claim

Claims 1 and 13 are linking claims.  MPEP § 809.  Upon the indication of allowability of a linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Requirement for a Provisional Election of Species

Pursuant to MPEP § 803.02(III)(B), if a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made.  Pursuant to MPEP § 803.02(III)(A) a provisional election of species is appropriate where: (1) the species are patentably distinct, such as in the instant case where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s); and (2) there would be no serious burden if the species were examined together.  See, MPEP § 803.02(III).  

Species Election Requirement

Applicant is required under 35 U.S.C. 121 to elect:

a single disclosed species of formula (1), regardless of which Group is elected, and

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  MPEP § 803.02

Species are disclosed in the specification.  

The Species are Patentably Distinct

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species and/or two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s).  In addition, these species are not obvious variants of each other based on the current record.

There is a Search Burden

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622